UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER:000-20969 HIBBETT SPORTS, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-8159608 (I.R.S. Employer Identification No.) 451 Industrial Lane, Birmingham, Alabama35211 (Address of principal executive offices, including zip code) 205-942-4292 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares of common stock, par value $.01 per share, outstanding as of September 2, 2009, were28,643,675 shares. HIBBETT SPORTS, INC. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets at August 1, 2009 and January 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the Thirteen and Twenty-Six Weeks Ended August 1, 2009 and August 2, 2008 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Twenty-Six Weeks Ended August 1, 2009 and August 2, 2008 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Submission of Matters to a Vote of Security Holders. 15 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signature 17 Exhibit Index 18 PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Balance Sheets (in thousands, except share and per share information) ASSETS August 1, 2009 January 31, 2009 Current Assets: Cash and cash equivalents $ $ Inventories Other current assets Total current assets Property and equipment Less accumulated depreciation and amortization Property and equipment, net Other assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Accounts payable $ $ Deferred rent Other accrued expenses Total current liabilities Deferred rent Other liabilities, net Total liabilities Stockholders' Investment: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued - - Common stock, $.01 par value, 80,000,000 shares authorized, 36,400,187and 36,304,735 shares issued at August 1, 2009 and January 31, 2009, respectively Paid-in capital Retained earnings Treasury stock, at cost; 7,761,813 shares repurchased at August 1, 2009 and January 31, 2009 ) ) Total stockholders' investment Total Liabilities and Stockholders' Investment $ $ See notes to unaudited condensed consolidated financial statements. 1 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share information) Thirteen Weeks Ended Twenty-Six Weeks Ended August 1, 2009 August 2, 2008 August 1, 2009 August 2, 2008 Net sales $ Cost of goods sold, including distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 32 34 Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 2 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Twenty-Six Weeks Ended August 1, 2009 August 2, 2008 Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used inoperating activities: Depreciation and amortization Stock-based compensation Other non-cash adjustments to net income ) ) Changes in operating assets and liabilities ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Redemption (purchase) of investments, net ) Capital expenditures ) ) Proceeds from sale of property and equipment 17 34 Net cash used in investing activities ) ) Cash Flows From Financing Activities: Cash used for stock repurchases - ) Net (payments) proceeds on revolving credit facility and capital lease obligations ) Excess tax benefit from stock option exercises 63 Proceeds from options exercised and purchase of shares under the employee stock purchase plan Net cash provided by financing activities Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See notes to unaudited condensed consolidated financial statements. 3 HIBBETT SPORTS, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Accounting Policies The accompanying unaudited condensed consolidated financial statements of Hibbett Sports, Inc. and its wholly-owned subsidiaries (collectively, the “Company”) have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) for interim financial information and are presented in accordance with the requirements of Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the fiscal year ended January 31, 2009.In our opinion, the unaudited condensed consolidated financial statements included herein contain all adjustments considered necessary for a fair presentation of our financial position as of August 1, 2009 and January 31, 2009 and the results of our operations and cash flows for the periods presented. In accordance with Statement of Financial Accounting Standards (SFAS) No. 165, Subsequent Events, we performed an evaluation of subsequent events for the accompanying unaudited condensed consolidated financial statements through September 4, 2009, the date these financial statements were issued.We have concluded that no subsequent events have occurred that would require recognition in the unaudited condensed consolidated financial statements other than the renewal of our unsecured revolving credit facility with Regions Bank as described in Note 5 on page 5. 2.Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (FASB) issued SFAS No. 168, The FASB Accounting Standards Codification ™ (“Codification”) and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Statement No. 162.SFAS No. 168 establishes the Codification as the single official source of authoritative United States accounting and reporting standards for all non-governmental entities (other than guidance issued by the Securities and Exchange Commission).The Codification changes the referencing and organization of financial standards and is effective for interim and annual periods ending on or after September 15, 2009.As the Codification is not intended to change the existing accounting guidance, its adoption will not have an impact on our unaudited condensed consolidated financial statements. In June 2009, the FASB issued SFAS No. 167 (Accounting Standards Codification [ASC] 810-10), Amendments to FASB Interpretation No. 46(R), which amends the consolidation guidance applicable to variable interest entities.This statement is effective for annual periods beginning after November 15, 2009, or our Fiscal 2010.We do not expect that the adoption of SFAS No. 167 will have a material effect on our unaudited condensed consolidated financial statements. In May 2009, the FASB issued SFAS No. 165 (ASC 855-10-05), Subsequent Events.SFAS No. 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.The standard also includes a new required disclosure of the date through which an entity has evaluated subsequent events.SFAS No. 165 is effective for interim and annual periods ending after June 15, 2009.Accordingly, we adopted SFAS No. 165 during our second quarter ended August 1, 2009 and have evaluated any subsequent events through the date of this filing as disclosed in Note 1.As SFAS No. 165 is not intended to significantly change the current practice of reporting subsequent events, the adoption of this standard did not affect our unaudited condensed consolidated financial statements. 3.Fair Value of Financial Instruments FASB SFAS No. 157 (ASC 820-10-50), Fair Value Measurements, establishes a three-level fair value hierarchy that prioritizes the inputs used to measure fair value.The three levels of inputs used to measure fair value are as follows: · Level I – Quoted prices in active markets for identical assets or liabilities. · Level II – Observable inputs other than quoted prices included in Level I. · Level III – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The table below segregates all financial assets and liabilities that are measured at fair value on a recurring basis (at least annually) into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value as of August 1, 2009 (in thousands): Level I Level II Level III Total Short-term investments $
